Title: To Thomas Jefferson from Benjamin H. Phillips, 18 September 1793
From: Phillips, Benjamin H.
To: Jefferson, Thomas


Curaçao, 18 Sep. 1793. He last wrote on 8 Aug. In contrast to the account given in his 8 June letter, it appears from Captain Ross’s protest that he went of his own accord to Aruba, where an armed vessel took “the Negroes &ca.” from his American schooner. Upon arriving here, Ross received back the Negroes who were his property, but the French property found in the Dutch harbor has been kept, though Ross was allowed freight on it. A high-ranking officer and pretended friend to America is displeased because he unsuccessfully urged the court to condemn the property and then, changing sides, was unable to persuade Ross and himself to file what would have been a tedious and unsatisfactory suit. Since the officer will probably address the President on this subject, he is obliged to report that he has been informed that the Dutch ambassador will be furnished with such papers as will fully explain the affair. Not being received in a consular capacity, his situation is peculiar in regard to Ross, though he has advised him to receive back his property and let “the point of Honour be referred to the two Courts.”
